SUPPLEMENTAL NOTICE OF ALLOWANCE
The instant Notice of Allowance is required to clarify the amendments to the specification made on 06/20/2019.  
Claims 1-3 and 6-11 are allowed as indicated in the previous Notice of Allowance (mail date 21 May 2021).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Stephanie Amoroso on 06 July 2021.

The application has been amended as follows: 

In the Specification (dated 06/20/2019):
Please amend the specification as follows:
(I)	On page 1, before the first paragraph, insert as new paragraphs:
CROSS-REFERENCE TO RELATED APPLICATIONS
This application is the National Stage entry of International Application No. PCT/EP2017/082782, filed 14 December 2017, which claims priority to European Patent Application No. 16206149.3, filed 22 December 2016.
BACKGROUND

(II) On p. 1, change “Field of the Invention” to “Field”
(III) On p. 1, change “Background of the Invention” to “Description of Related Art”
(IV) On p. 2, change “Detailed Description of the invention” to “DETAILED DESCRIPTION OF A PREFERRED EMBODIMENT”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        06 July 2021